Citation Nr: 0716150	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  02-00 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for lung cancer, including 
as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
December 1954.  He also had a period of service with the 
Merchant Marine between August 1945 and December 1946 which 
does not qualify as active military service for Department of 
Veterans Affairs (VA) compensation purposes.  See 38 C.F.R. 
§ 3.7(x)(15)(2006).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of a 
Regional Office (RO) of the VA, which denied the veteran 
service connection for lung cancer, claimed as secondary to 
asbestos exposure.  The veteran subsequently initiated and 
perfected an appeal of this determination.  In February 2001, 
the veteran testified before a Decision Review Officer seated 
at the RO, and in February 2002, he testified via 
videoconference before the undersigned Veterans Law Judge.  

In an April 2004 rating decision, the veteran's claim was 
denied by the Board.  However, the veteran subsequently 
appealed that determination to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a December 2006 order, the Court 
vacated the Board's decision and remanded the appeal to the 
Board for additional development and reconsideration.  

During the pendency of this appeal, the Board has also 
granted the veteran's motion for advancement of his claim on 
the Board's docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for lung cancer, claimed 
as secondary to asbestos exposure.  Service connection may be 
awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).  As noted above, this claim was denied by the Board 
in April 2004, but that decision was subsequently vacated by 
the Court in December 2006.  In so doing, the Court 
determined additional development was required to meet VA's 
duties to assist and inform claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002 & Supp. 2005).  

First, the Court found December 2000 VA medical examination 
upon which the Board based, in part, its denial was factually 
in error.  The phrase by the examiner of  "minimal 
tangential possible asbestos exposure" indicated the 
examiner was assuming a low level of exposure, when no 
specific factual level of exposure had been determined by VA.  
The Court found the Board should have sought clarification of 
the examiner's opinion to determine if it would have been 
different if higher levels of asbestos exposure had been 
assumed.  The veteran has stated that during his service in 
the Merchant Marines, he worked and slept in close proximity 
to pipes covered with asbestos.  In contrast, during his 
service in the U.S. Navy, he has stated he worked in 
personnel most of the time, while aboard a tanker vessel.  He 
did not state he served in the engine or boiler rooms while 
aboard ship during his Navy service.  As noted above, the 
veteran's employment in the Merchant Marines does not qualify 
as active military, naval, or air service for VA compensation 
purposes.  Further inquiry with respect to this aspect of the 
Court's order is necessary.

Second, the Court found that while the August 2001 VA 
examination report stated "no radiological evidence and 
[pulmonary function test] evidence of asbestosis" was of 
record, the Board erred in interpreting this statement to 
mean the veteran's lung cancer was caused by smoking.  The 
Court ordered that the Board request further clarification of 
the examiner's statement.  Also, the Court noted that while 
the report stated further that asbestos exposure increases 
the likelihood a smoker will get lung cancer the Board did 
not address whether service connection for the veteran, who 
was a smoker, was warranted on this basis.  

Finally, the Court found the Board erred in failing to make 
greater effort to obtain the private medical treatment 
records of Drs. S.L.A. and S.P.J., both of whom had provided 
medical opinion statements to VA.  In the case of Dr. S.L.A., 
the Board sent him a request for the veteran's records in 
August 2003 which was returned as not deliverable as 
addressed.  The Court faulted the Board for failing to make 
further efforts to obtain Dr. A.'s medical treatment records 
including follow up such as asking the veteran for 
clarification or calling information for the areas in which 
the doctors work, or inform the veteran VA was unable to 
obtain such records.  However, on further review, the Board 
notes the veteran stated on his April 2003 records release 
statement that he had never been treated by Dr. A., and had 
only sought a medical opinion from him, based on X-ray 
records.  This fact was also noted by the Board within its 
April 2004 decision.  Thus, it would appear no additional 
evidence exists to obtain from Dr. A.  Nevertheless, pursuant 
to the Court's order, the AMC should attempt to obtain the 
relevant treatment records from Drs. A. and J.  

For all the foregone reasons, additional VA development is 
required.  Accordingly, the case is REMANDED for the 
following action:

1.  The AMC should contact the veteran and 
request signed authorizations to obtain 
all medical records not already of record 
from Dr. S.P.J., of Iowa Nephrology 
Associates and Dr. S.L.A. of Altschuler, 
Gelfand, Benjamin Associates, Ltd.  Upon 
receiving the veteran's authorization, the 
AMC must request such records from these 
doctors.  A copy of the records request 
should be associated with the record.  The 
AMC should ensure that all follow up 
measures are undertaken to obtain such 
records such as requesting any necessary 
address clarification from the veteran and 
calling information for the areas in which 
the doctors work in order to secure 
correct addresses for the doctors.  All 
efforts to obtain such records should be 
documented in the record.  If any records 
cannot be obtained, the veteran should be 
so informed and this notice should be 
documented in the claims folder.  In the 
alternative, the veteran is hereby 
notified that he may obtain such evidence 
himself and provide it to VA.  

2.  The AMC should send the claims file to 
a VA physician whose specialty is 
respiratory disabilities.  If possible, 
the claims file should be returned to the 
VA physician who examined the veteran and 
offered a medical opinion in December 
2000.  The claims folder and a copy of 
this remand must be made available to the 
specialist for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
The veteran need not be personally 
examined unless such examination is deemed 
necessary by the examiner. 

After reviewing all evidence of record, 
the examiner should state any current 
respiratory disabilities exhibited by the 
veteran.  For each current respiratory 
disability, the examiner should state 
whether it is at least as likely as not 
that any current respiratory disability to 
include lung cancer is due, in whole or 
part, to asbestos exposure experienced 
during the veteran's service in the U.S. 
Navy from February 1951 to December 1954.  
(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.)

In discussing the veteran's current 
respiratory disabilities, the examiner 
should note the presence or absence of any 
current evidence of asbestos exposure or 
asbestos-related findings or disability.  

The examiner should also state whether the 
veteran's asbestos exposure during service 
in the Navy resulted in an increased 
likelihood of developing lung cancer later 
in life such that it was an etiological 
factor in the development of the veteran's 
lung cancer.  

The examiner must indicate whether his 
opinion(s) would change if it were 
determined that the veteran had been 
exposed to asbestos to a greater degree 
than was considered by the VA examiner in 
December 2000 whose opinion was predicated 
on a "minimal tangential possible 
asbestos exposure."  The medical basis 
for any opinion expressed by the examiner 
should also be noted.  

3.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA and implementing regulations, and any 
additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


